Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as anticipated by or, in the alternative, under 35 U.S.C. 103 as obvious over Davies (PG Pub. 2017/0051438). 
Regarding claim 1, Davies teaches a hybrid fiber reinforced material comprising a plurality of conditioned bamboo fibers and a plurality of carbon fibers arranged with the plurality of conditioned bamboo fibers resin matrix encapsulating the arrangement of bamboo fibers and carbon fibers [0049-0052]. Davies teaches the bamboo fibers are pulled using pulling system 108 which includes rollers and therefore are conditioned. 
Regarding claim 12, Davies teaches the resin matrix is polypropylene [0052].
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 2-4 and 9-11 are rejected under 35 U.S.C. 103 as being unpatentable over Davies (PG Pub. 2017/0051438).
Regarding claim 2, Davies is silent regarding the claimed fibers comprising up to 20% be weight of the material. However, Davies teaches varying the amount of the matrix and thus of the fibers to create a void free product. It would have been obvious to one of ordinary skill in the art at the time of the invention to arrive at the claimed amount of conditioned bamboo fibers and carbon fibers by weight of the material through routine experimentation. 
Regarding claims 3-4, Davies teaches the fiber orientation can be selected in paragraph 0015. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the claimed random or parallel fiber arrangement given the limited number of choices and Davies teachings in order to affect material properties and arrive at the claimed invention. 
Regarding claims 9-11, Davies is silent regarding the length of the conditioned bamboo fibers. However, it would have been obvious for one of ordinary skill in the art to use the claimed length of fiber including the conditioned bamboo fibers and carbon fibers being the same length or different lengths as is known in the art to affect the composite properties.   
Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Chen et al. (PG Pub. 2014/0038481) in view of Slaven (PG Pub. 2018/0010298).                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                      
Regarding claim 1, Chen et al. teaches a hybrid fiber reinforced material comprising a plurality of bamboo fibers and a plurality of carbon fibers arranged with the plurality of bamboo fibers resin matrix encapsulating the arrangement of bamboo fibers and carbon fibers [0052-0053]. Chen et al. is silent regarding the claimed conditioned bamboo fibers. However, Slaven Jr. et al. teach conditioning bamboo fibers to improve mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conditioned fibers of Slaven Jr. et al. in Chen et al. in order to improve the mechanical properties of the fibers and arrive at the claimed invention. 
Regarding claim 2, the conditioned bamboo fibers and carbon fibers the claimed weight percent of the material [0052-0053].      
Regarding claims 3-4, Chen et al. teach the fibers can be oriented in a predetermined direction [0068]. It would have been obvious to one of ordinary skill in the art at the time of the invention to orient the fibers in any direction including the claimed parallel or random as is known in the art given the limited number of options and in order to affect the material properties.       
Regarding claims 5 and 13, the conditioned bamboo fibers and carbon fibers are formed as pellets [0068].   Given Chen et al. teach pellets, it is clear or in the alternative, it would have been obvious to one of ordinary skill in the art at the time of the invention the resin encapsulated conditioned bamboo fibers and carbon fibers are formed into a first shape (pellet) and are configured to be heated and molded into a second shape different from the first shape. 
     Regarding claims 6-7, Chen et al. teach the conditioned bamboo fibers and carbon fibers can be formed via extrusion. It would have been obvious to one of ordinary skill in the art 
Regarding claim 8, the conditioned bamboo fibers comprise a matt of interconnected bamboo fibers.       
Regarding claims 9-11, the previous combination is silent regarding the length of the conditioned bamboo fibers. However, it would have been obvious for one of ordinary skill in the art to use the claimed length of fiber including the conditioned bamboo fibers and carbon fibers being the same length or different lengths as is known in the art to affect the composite properties.              
Regarding claim 12, Chen et al. teach the resin matrix is polyolefin or vinyl ester resin. Polypropylene is a well known polyolefin and would have been obvious to one of ordinary skill in the art.          
Regarding claim 14, Chen et al. teach a reformable hybrid fiber reinforced material comprising bamboo fibers arranged with a plurality of carbon fibers and a resin matrix encapsulating the arrangement of bamboo fibers and carbon fibers wherein the encapsulated arrangement is formed when heated a first time into a first shape (pellet) and cooled a first time and wherein the encapsulated shape is reformable in to a second shape different than the first shape a second time and cooled a second time. It is clear or in the alternative it would have been obvious to one of ordinary skill in the art at the time of the invention given Chen et al. teach creating a pellet of the composition that the pellet is to be used again at a later time being heated to form a second shape different than the first shape and cooled a second time as is known in the art. Further, it is noted that Chen teaches the fibers in sheet form which meets the present limitations as the last two lines of claim 14 merely require that the arrangement is reformable (or 
Chen et al. is silent regarding the claimed conditioned bamboo fibers. However, Slaven Jr. et al. teach conditioning bamboo fibers to improve mechanical properties. It would have been obvious to one of ordinary skill in the art at the time of the invention to use the conditioned fibers of Slaven Jr. et al. in Chen et al. in order to improve the mechanical properties of the fibers and arrive at the claimed invention. 
Regarding claim 15, the conditioned bamboo fibers and carbon fibers the claimed weight percent of the material [0052-0053].      
  Regarding claim 16, Chen et al. teach the fibers can be oriented in a predetermined direction [0068]. It would have been obvious to one of ordinary skill in the art at the time of the invention to orient the fibers in any direction including the claimed random as is known in the art given the limited number of options and in order to affect the material properties.       
Regarding claim 17, the resin encapsulated conditioned fibers and carbon fibers are in the first shape are in sheet form. 
Regarding claim 18, the conditioned bamboo fibers comprise a matt of interconnected bamboo fibers.       
    Regarding claims 19-20, the previous combination is silent regarding the length of the conditioned bamboo fibers. However, it would have been obvious for one of ordinary skill in the art to use the claimed length of fiber including the conditioned bamboo fibers and carbon fibers being the same length or different lengths as is known in the art to affect the composite properties.              
Conclusion
                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                                            	Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHAWN MCKINNON whose telephone number is (571)272-6116. The examiner can normally be reached Monday thru Friday generally 8:00am-5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to call Examiner at 571-272-6116.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Marla McConnell can be reached on 571-270-7692. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shawn Mckinnon/Examiner, Art Unit 1789